UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 2, 2014 MUTUALFIRST FINANCIAL, INC. (Exact name of registrant as specified in its chapter) Maryland 000-27905 35-2085640 (State or other jurisdiction of incorporation (Commission File Number) (IRS Employer Identification No.) 110 E. Charles Street, Muncie, Indiana 47305-2419 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(765) 747-2800 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On July 2, 2014, MutualBank issued a press release announcing the signing of a definitive agreement to acquire Summit Mortgage, Inc., a mortgage banking company headquartered in Fort Wayne, Indiana. The transaction has received all regulatory approvals and is expected to close in August 2014. Item 9.01.Financial Statements and Other Exhibits (d)Exhibits 99.1Press Release of MutualBank dated July 2, 2014 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. MUTUALFIRST FINANCIAL, INC. Date:July 2, 2014 By: /s/ David W. Heeter David W. Heeter President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit Number Description Press Release of MutualBank dated July 2, 2014
